UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 2, 2015 COFFEE HOLDING CO., INC. (Exact name of registrant as specified in its charter) Nevada 001-32491 11-2238111 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 3475 Victory Boulevard, Staten Island, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (718) 832-0800 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On April 2, 2015, Coffee Holding Co., Inc. (the “Company”) issued a press release announcing that it has engaged Liolios Group to lead a new strategic investor relations and financial communications program.The Company also announced that it is phasing out its practice of hedging and its short-term trading of coffee futures and options contracts to focus more on the Company’s core businesses of wholesale green coffee distribution and the sale of branded and private label products. A copy of the press release is attached hereto as Exhibit 99.1. Item 9.01Financial Statements and Exhibits. (d) The following exhibits are furnished with this report: Exhibit Number Description Press release, issued by Coffee Holding Co., Inc., dated April 2, 2015 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COFFEE HOLDING CO., INC. Dated:April 2, 2015 By: /s/ Andrew Gordon Name: Andrew Gordon Title: President and Chief Executive Officer 3 EXHIBIT INDEX Exhibit Number Description Press release, issued by Coffee Holding Co., Inc., dated April 2, 2015 4
